Miller, Judge.
Keith Berry instituted dispossessory proceedings against Jerry and Sharon Ward. After a bench trial the court granted Berry a writ of possession and judgment in the amount of $600. The Wards appeal, arguing that the court “failed to consider whether [they] had any duties to Keith Berry.” The appellate record, however, does not include a transcript of the trial.
Where an appeal is taken which draws in question the transcript of the evidence and proceedings, it shall be the duty of the appellant to have the transcript prepared at his expense. Thus, where the transcript is necessary for the review and appellant omits it from the record on appeal, the appellate court must assume the judgment below was correct and affirm.1
As the Wards’ enumeration requires consideration of evidence presented at trial, in the absence of a transcript, we must assume the court’s judgment was correct and affirm.

Judgment affirmed.


Andrews, P. J., and Eldridge, J., concur.

Sharon Ward, pro se.
Keith Berry, pro se.

 (Footnote and emphasis omitted.) Oliver v. Green, 240 Ga. App. 439 (523 SE2d 68) (1999), quoting Brown v. Frachiseur, 247 Ga. 463, 464 (277 SE2d 16) (1981).